 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                         Nos. 2:06-cr-0078 WBS KJN P
                                                            2:16-cv-1432 WBS KJN
12                      Respondent,
13          v.                                         ORDER
14   CALVIN MITCHELL,
15                      Movant.
16

17          Movant, a federal prisoner proceeding pro se, has filed a motion to vacate, set aside or

18   correct his sentence pursuant to 28 U.S.C. § 2255. The matter was referred to a United States

19   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On May 15, 2019, the magistrate judge filed findings and recommendations herein which

21   were served on all parties and which contained notice to all parties that any objections to the

22   findings and recommendations were to be filed within fourteen days. Neither party has filed

23   objections to the findings and recommendations.

24          The court has reviewed the file and finds the findings and recommendations to be

25   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY

26   ORDERED that:

27          1. The findings and recommendations filed May 15, 2019, are adopted in full;

28   ////
                                                      1
 1             2. Movant’s June 24, 2016, motion to vacate, set aside, or correct his sentence pursuant to

 2   28 U.S.C. Section 2255 is denied;

 3             3. The court declines to issue the certificate of appealability referenced in 28 U.S.C.

 4   § 2253; and

 5             4. The Clerk of the Court is directed to close the companion civil case, No. 2:16-cv-1432-

 6   WBS-KJN, and to enter judgment.

 7
     Dated: June 14, 2019
 8

 9

10

11   /mitc0078.801.vac

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
